          Case 5:21-cr-00226-XR Document 14 Filed 05/19/21 Page 1 of 7
                                                                                     ),/('
                                                                                   May 19, 2021
                                                                               &/(5.86',675,&7&2857
                       IN THE UNITED STATES DISTRICT COURT                     :(67(51',675,&72)7(;$6

                        FOR THE WESTERN DISTRICT OF TEXAS %<BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                          MGR
                               SAN ANTONIO DIVISION                               '(387<


 UNITED STATES OF AMERICA,                       §   CRIMINAL NO. SA:21-CR-
                                                 §   6$&5;5
        Plaintiff,                               §   INDICTMENT
                                                 §
 v.                                              §   CT 1: 21:846 & 841(a)(1), (b)(1)(A)(ii) &
                                                 §   (b)(1)(B)(ii) - Conspiracy to Possess with
 EDUARDO BACA (1),                               §   Intent to Distribute a Controlled Substance
 JESSE MAGALLANEZ (2), and                       §   (Cocaine)
 DANIEL LEAL (3)                                 §   CT 2: 21:841(a)(1) & 841(b)(1)(B)(ii) &
                                                 §   18 U.S.C. § 2 - Possession with Intent to
        Defendants.                              §   Distribute a Controlled Substance (Cocaine)
                                                 §   CT 3: 18: 1956(a)(2)(A) & (h) –
                                                 §   Conspiracy to Launder Monetary
                                                 §   Instruments
                                                 §   CT 4: 31: 5332(a)(1) and (b) - Bulk Cash
                                                 §   Smuggling
                                                 §   CT 5: 31: 5332(a)(1) and (b) - Bulk Cash
                                                     Smuggling


THE GRAND JURY CHARGES:

                                         COUNT ONE
                          (21 U.S.C. §§ 846, 841(a)(1) & (b)(1)(A)(ii))

       That on or about 2013 continuing through and including on or about May of 2021, in the

Western District of Texas, Defendants,

                                    EDUARDO BACA (1),
                                JESSE MAGALLANEZ (2), and
                                     DANIEL LEAL (3)

knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed together

with others to the Grand Jury known and unknown, to commit offenses against the United States,

in violation of Title 21, United States Code, Section 846, that is to say, he conspired to possess a

controlled substance, which offense involved cocaine, a Schedule II Controlled Substance, with
           Case 5:21-cr-00226-XR Document 14 Filed 05/19/21 Page 2 of 7




intent to distribute same, contrary to Title 21, United States Code, Sections 841(a)(1) in the

quantities set forth below:

  QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

       The quantity of the mixture or substance containing cocaine involved in the conspiracy and

attributable to each Defendant as a result of each Defendant’s own conduct and as a result of the

conduct of other conspirators reasonably foreseeable to each Defendant is as follows:

       DEFENDANT                              QUANTITY                  STATUTE
 EDUARDO BACA (1)                        5 kilograms or more of 841(b)(1)(A)(ii)
                                         a mixture or substance
                                         containing a detectable
                                         amount of cocaine
 JESSE MAGALLANEZ (2)                    500 grams or more of a 841(b)(1)(B)(ii)
                                         mixture or substance
                                         containing a detectable
                                         amount of cocaine
 DANIEL LEAL (3)                         500 grams or more of a 841(b)(1)(B)(ii)
                                         mixture or substance
                                         containing a detectable
                                         amount of cocaine

       All in violation of Title 21, United States Code, Section 846.

       Before the defendant, JESSE MAGALLANEZ committed the offense charged in this

count, JESSE MAGALLANEZ was convicted of a serious drug felony, namely, Conspiracy to

Possess with Intent to Distribute and Distribution of more than 500 Grams of Methamphetamine,

in violation of Title 21, United States Code, Sections 846, 841(a)(1) & 841(b)(1)(A)(viii), for

which he served more than 12 months of imprisonment and for which he was released from serving

any term of imprisonment related to that offense within 15 years of the commencement of the

instant offense.
           Case 5:21-cr-00226-XR Document 14 Filed 05/19/21 Page 3 of 7




                                         COUNT TWO
                   (21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B)(ii) & 18 U.S.C. § 2)

       That on or about December 13, 2020, continuing through and including on or about

December 15, 2020, in the Western District of Texas, Defendants,

                                    EDUARDO BACA (1),
                                JESSE MAGALLANEZ (2), and
                                     DANIEL LEAL (3),

knowingly and intentionally possessed with intent to distribute a controlled substance, and aided

and abetted the knowing and intentional possession with intent to distribute a controlled substance,

which offense involved 500 grams or more of a mixture or substance containing a detectable

amount of cocaine, a Schedule II Controlled Substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and 841(b)(1)(B)(ii) and Title 18, United States Code, Section 2.

       Before the defendant, JESSE MAGALLANEZ committed the offense charged in this

count, JESSE MAGALLANEZ was convicted of a serious drug felony, namely, Conspiracy to

Possess with Intent to Distribute and Distribution of more than 500 Grams of Methamphetamine,

in violation of Title 21, United States Code, Sections 846, 841(a)(1) & 841(b)(1)(A)(viii), for

which he served more than 12 months of imprisonment and for which he was released from serving

any term of imprisonment related to that offense within 15 years of the commencement of the

instant offense.


                                       COUNT THREE
                         (Conspiracy to Launder Monetary Instruments)
                              (18 U.S.C. §§ 1956(a)(2)(A) & (h))

       That beginning on or about 2013 continuing through and including on or about May of

2021, in the Western District of Texas, Defendant,

                                     EDUARDO BACA (1),
           Case 5:21-cr-00226-XR Document 14 Filed 05/19/21 Page 4 of 7




did knowingly conspire and agree with others known and unknown to the Grand Jury to transport

and transfer and attempt to transport and transfer monetary instruments and funds from a place

inside the United States to a place outside the United States, that is Mexico,

       a. with the intent to promote the carrying on of said specified unlawful activity, in violation

of Title 18 United States Code, Section 1956(a)(2)(A); and

       b. knowing that the monetary instruments and funds involved in the transport and transfer

represent the proceeds said specified unlawful activity and knowing that such transport and transfer

was designed in whole or in part to conceal or disguise the nature, the location, the source, the

ownership and the control of said specified unlawful activity, in violation of Title 18, United States

Code, Section 1956(a)(2)(B)(i); and

       c. knowing that the monetary instruments and funds involved in the transport and transfer

represent the proceeds of said specified unlawful activity and knowing that such transport and

transfer was designed in whole or in part to avoid a transaction reporting requirement under State

or Federal Law, in violation of Title 18, United States Code, Section 1956(a)(2)(B)(ii);

       All in violation of Title 18 United States Code, Section 1956(h).


                                        COUNT FOUR
                     (31 U.S.C. ' 5332(a)(1) and (b) - Bulk Cash Smuggling)

       On or about February 27, 2019, in the Western District of Texas and elsewhere, Defendant,

                                      EDUARDO BACA (1),

with the intent to evade filing a report as prescribed by the Secretary of Treasury, as required by

Title 31, United States Code, section 5316, did knowingly conceal more than $10,000 in currency

and other monetary instruments on his person and in a conveyance, and did transport and attempt

to transport such currency and monetary instruments from a place inside the United States to a

place outside the United States, in violation of Title 31, United States Code, Section 5332.
          Case 5:21-cr-00226-XR Document 14 Filed 05/19/21 Page 5 of 7




                                       COUNT FIVE
                    (31 U.S.C. ' 5332(a)(1) and (b) - Bulk Cash Smuggling)

       On or about December 15, 2020, in the Western District of Texas and elsewhere,

Defendant,

                                     EDUARDO BACA (1),

with the intent to evade filing a report as prescribed by the Secretary of Treasury, as required by

Title 31, United States Code, section 5316, did knowingly conceal more than $10,000 in currency

and other monetary instruments on his person and in a conveyance, and did transport and attempt

to transport such currency and monetary instruments from a place inside the United States to a

place outside the United States, in violation of Title 31, United States Code, Section 5332.



    NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                        [See Fed. R. Crim. P. 32.2]

                                                I.
                             Drug Violations and Forfeiture Statutes
                     [Title 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B)(ii),
             subject to forfeiture pursuant to Title 21 U.S.C. §§ 853(a)(1) and (2)]

       As a result of the criminal violations set forth in the Counts One and Two, the United States

gives notice to the Defendants EDUARDO BACA (1), JESSE MAGALLANEZ (2), and

DANIEL LEAL (3) of its intent to seek the forfeiture of the property described below upon

conviction pursuant to Fed. R. Crim. P. 32.2 and Title 21 U.S.C. § 853(a)(1) and (2), which states:

       Title 21 U.S.C. § 853. Criminal forfeitures
               (a) Property subject to criminal forfeitures.
               Any person convicted of a violation of this subchapter or subchapter II punishable
               by imprisonment for more than one year shall forfeit to the United States,
               irrespective of any provision of State law.--
                       (1) any property constituting, or derived from, any proceeds the person
                       obtained, directly or indirectly, as the result of such violation;
                       (2) any of the person’s property used, or intended to be used, in any
                       manner or part, to commit, or to facilitate the commission of, such
                       violation; . . .
          Case 5:21-cr-00226-XR Document 14 Filed 05/19/21 Page 6 of 7




                                              II.
                   Money Laundering Violations and Forfeiture Statutes
                          [Title 18 U.S.C. §§ 1956 (a)(2)(A) and (h),
                 subject to forfeiture pursuant to Title 18 U.S.C. § 982(a)(1)]

       As a result of the criminal violations set forth in Count Three, the United States of America

gives notice to Defendant EDUARDO BACA (1), of its intent to seek the forfeiture of property,

including the items described below, upon conviction and as part of sentencing, pursuant to Fed.

R. Crim P. 32.2 and Title 18 U.S.C. § 982(a)(1), which states:

       Title 18 U.S.C. § 982. Criminal forfeiture
               (a)(1) The court, in imposing sentence on a person convicted of an offense in
               violation of section 1956…of this title, shall order that the person forfeit to the
               United States any property, real or personal, involved in such offense, or any
               property traceable to such property.


This Notice of Demand for Forfeiture includes, but is not limited to, the following properties:

                                              III.
                                         Real Property

       Eduardo Baca (1)

       Real Property located and situated at 1019 Peg Oak, San Antonio, Bexar County, Texas,
       with all buildings, appurtenances, and improvements thereon and any and all surface and
       sub-surface rights, title, and interests, if any, and being more fully described as follows:

       NCB 17612 BLK 17 LOT 25 THE OAKS @ SONTERRA UT-3B.


                                             VI.
                                        Money Judgment

   Money Judgment: A sum of money that each defendant is solely liable for which is equal
   to: the proceeds obtained directly or indirectly from; any facilitating property used or
   intended to use in; and/or any property involved in the violations set forth above.
           Case 5:21-cr-00226-XR Document 14 Filed 05/19/21 Page 7 of 7




                                              V.
                                      Substitute Property

        If any of the proceeds from the violations above, any of the facilitating property used or

intended to be used in the violations above, and any of the property involved in the violations

above, including the items specifically described above as being subject to forfeiture, as a result

of any act or omission of the Defendants:

   a.   cannot be located upon the exercise of due diligence;
   b.   has been transferred or sold to, or deposited with, a third party;
   c.   has been placed beyond the jurisdiction of the court;
   d.   has been substantially diminished in value; or
   e.   has been commingled with other property which cannot be divided without difficulty;

it is the intent of the United States of America to seek the forfeiture of any other property owned

by the Defendants, up to the value of his/her individual money judgment, as substitute property,

pursuant to Title 21 U.S.C. 853(p) and Fed. R. Crim. P. 32.2(e)(1).



                                             A TRUE BILL.



                                             FOREPERSON
                                              ORE
                                                EPERSON OF THE GRA
                                                               GRAND JURY

ASHLEY C. HOFF
UNITED STATES ATTORNEY


BY: ____________________________
    __________
   For
    or Daphne DD. Newaz
    Assistant U.S. Attorney
